UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7116



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHNNY MACK BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. David A. Faber, District Judge,
sitting by designation. (7:99-cv-00346-DAF)


Submitted:   May 16, 2008                  Decided:   June 2, 2008


Before NIEMEYER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny Mack Brown, Appellant Pro Se.      Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny Mack Brown seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.*     The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Brown has not

made the requisite showing.   Accordingly, we deny leave to proceed

in forma pauperis, deny a certificate of appealability, and dismiss

the appeal.   We dispense with oral argument because the facts and




     *
      We note that the motion was a proper Rule 60(b) motion, not
a second or successive § 2255 motion, as the district court found.
See Gonzalez v. Crosby, 545 U.S. 524, 530-32 & n.4 (2005); United
States v. Winestock, 340 F.3d 200, 206-07 (4th Cir. 2003).

                                -2-
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                               -3-